          Case 4:19-cr-06069-SMJ            ECF No. 247         filed 12/29/20      PageID.734 Page 1 of 2
O PS 8
(3/15)
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT

                               UNITED STATES DISTRICT COURT                                        EASTERN DISTRICT OF WASHINGTON




                                                              for                                  Dec 29, 2020
                                                                                                        SEAN F. MCAVOY, CLERK
                                            Eastern District of Washington


U.S.A. vs.                     Salas-Ortega, Jose                         Docket No.           0980 4:19CR06069-003


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Elizabeth Lee, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jose Salas-Ortega, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the court at Yakima, Washington, on the 12th day of December 2019, under the following
conditions:

Standard Condition #9: Defendant shall refrain from the use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorized medical marijuana
under state law.

Special Condition #5: Defendant shall abstain totally from the use of alcohol.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:


Violation No. 1: Jose Salas-Ortega is alleged to be in violation of his pretrial release conditions by having used cocaine on
or before December 21, 2020.

On December 16, 2019, conditions of pretrial release supervision were reviewed with Mr. Salas-Ortega. He signed the
release order and by doing so, acknowledged a full understanding of his conditions, which included standard condition
number 9.

On December 28, 2020, Mr. Salas-Ortega reported he completed a random drug test at Merit Resource Services (Merit) on
December 24, 2020 and disclosed the test results were positive for cocaine. Mr. Salas-Ortega admitted to using cocaine on
or before December 21, 2020.

Violation No. 2: Jose Salas-Ortega is alleged to be in violation of his pretrial release conditions by having used alcohol on
or before December 21, 2020.

On December 16, 2019, conditions of pretrial release supervision were reviewed with Mr. Salas-Ortega. He signed the
release order and by doing so, acknowledged a full understanding of his conditions, which included special condition
number 5.

On December 28, 2020, Mr. Salas-Ortega admitted to using alcohol on or before December 21, 2020.
As a result of the above noted alleged violations, the defendant has been referred for a substance abuse evaluation with Merit
and has been instructed to complete the evaluation by January 15, 2021. Mr. Salas-Ortega agreed to obtain the evaluation
and follow through with the recommended treatment. Mr. Salas-Ortega also agreed to participate in increased drug testing.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                            I declare under the penalty of perjury
                                                                            that the foregoing is true and correct.
         Case 4:19-cr-06069-SMJ         ECF No. 247      filed 12/29/20        PageID.735 Page 2 of 2
  PS-8
  Re: Salas-Ortega, Jose
  December 29, 2020
  Page 2

                                                                      Executed on:      December 29, 2020
                                                            by        s/Elizabeth Lee
                                                                      Elizabeth Lee
                                                                      U.S. Pretrial Services Officer


THE COURT ORDERS

[ X]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                        Signature of Judicial Officer
                                                                        12/29/2020

                                                                        Date
